DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,881,961. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application cover the same subject matter as ‘961 but are broader in nature.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,597,596. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application cover the same subject matter as ‘596 but are broader in nature.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With regard to claims 4, 12, and 19 these claims have a similar problem to that above. However, there is also the possibility that the alternatively here relates to “relevance OR an importance…” (emphasis added). That is the alternative here is to either 1) relevance or 2) importance. However, these claims have an additional problem in that what are the metes and bounds of “relevance” or “importance.” These are subjective terms and thus it is unclear when someone would infringe these claims. That is what is relevant to one user may not be relevant to another and while a system may be able to guess at what is important/relevant it is at best a guess and is never fully known.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A system comprising: one or more computer processors; one or more computer memories; a set of instructions stored in the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations comprising: receiving a communication from a client device, the communication including an indication of a presence of the client device at a physical location; identifying an opportunity for a target user of the client device to earn an achievement, the opportunity selected from a plurality of opportunities based on an activity previously performed by the target user with respect to a game networking system while the target user was previously present at the location or a success rate of the opportunity with respect to influencing an activity of another user of the game networking system while the other user was previously present at the location; and based on a combination of the receiving of the indication of the presence of the client device and the identifying of the opportunity for the target user, communicating a notification pertaining to the opportunity for presentation on the client device. The underlined portion here relates to the abstract idea of certain methods of organizing human activity. That is encouraging users to be at a certain physical location by providing incentives for them to be there. The additional elements of the claim beyond the abstract idea are applying the abstract idea into a technological environment by adding in generic computing parts to the claim. This judicial exception is not integrated into a practical application because it merely applies the abstract idea to a technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements to the claims are generic computing parts which the Supreme court determined in Alice is not enough to bring an abstract idea into patent eligibility.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case 

Claims 2-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2013/0262203 to Frederick.
	With regard to claim 2, Fredrick discloses a system comprising: one or more computer processors (0069); one or more computer memories (0069); a set of instructions stored in the one or more computer memories (0069), the set of instructions configuring the one or more computer processors to perform operations comprising: receiving a communication from a client device, the communication including an indication of a presence of the client device at a physical location (0040-0041; 0055); identifying an opportunity for a target user of the client device to earn an achievement, the opportunity selected from a plurality of opportunities based on an activity previously performed by the target user with respect to a game networking system while the target user was previously present at the location or a success rate of the opportunity with respect to influencing an activity of another user of the game networking system while the other user was previously present at the location (0040-0047; 0055; 0060); and based on a combination of the receiving of the indication of the presence of the client device and the identifying of the opportunity for the target user, communicating a notification pertaining to the opportunity for presentation on the client device (0055-0056).
	With regard to claim 3, Fredrick discloses the other user is selected based on a history of activities the other user having a similarity to a history of activities as the target user (0045; 0047; 0060).
	With regard to claim 4, Fredrick discloses the selecting is further alternatively based on a determination that a time of the presence of the client device at the location corresponds to a time at which the target user has a likelihood of performing the activity (0045; 0047; 0060).
	With regard to claim 5, Fredrick discloses the selecting is further alternatively based on a relevance or an importance of the achievement to the target user (0045; 0060).
	With regard to claim 6, Fredrick discloses the achievement is configured to be offered to the target user and the other user only while they are present at the physical location (0045; 0055).
	With regard to claim 7, Fredrick discloses the physical location is a micro location within a macro location (0044 wherein the user is in an active geographic area and then must check in at particular locations; additionally, this claim language is broad enough that any location would meet the merits of this claim. That is a block is within a city, which is within a town, within a county, within a state, within a country, within a continent, etc. any of these could be the “micro” location within a “macro” location; it is all just a matter of relativity).
	With regard to claim 8, Fredrick discloses that based on the target user earning the achievement, providing a graphical representation of the achievement for presentation in a user interface of the client device (0040-0042).
	Claims 9-21 are mirror claims related to claims 2-8 and are thus rejected in like manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715